NUMBER 13-08-00515-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


ALAN VERN CROCKER, INDIVIDUALLY
AND AS THE TRUSTEE OF THE ESTATE
OF RAY DALE CROCKER, TRAVIS VANCE
CROCKER, SANDRA CROCKER MOSBY,
AND GEORGE KIM CROCKER,                                                   Appellants,

                                          v.

EXXON MOBIL CORPORATION D/B/A
EXXONMOBIL PRODUCTION COMPANY
AND LEE M. BASS, INC.,                                                     Appellees.


  On appeal from the 105th District Court of Kenedy County, Texas.


                        MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Garza and Vela
               Memorandum Opinion by Justice Garza

      Appellants, Alan Vern Crocker, individually and as the trustee of the estate of Ray

Dale Crocker, Travis Vance Crocker, Sandra Crocker Mosby, and George Kim Crocker
(collectively “the Crocker grandchildren”), appeal orders entered by the Kenedy County

District Court (1) granting pleas to the jurisdiction and motions to dismiss for lack of

jurisdiction in favor of appellees, Exxon Mobil Corporation d/b/a ExxonMobil Production

Company (“Exxon”) and Lee M. Bass, Inc. (“Bass”), and (2) denying the Crocker

grandchildren’s motions for new trial and reconsideration. By two issues, the Crocker

grandchildren argue that the Kenedy County District Court erred in (1) granting appellees’

pleas to the jurisdiction and motions to dismiss and (2) denying their motions for new trial

and reconsideration. We affirm.

                                          I. BACKGROUND

        This dispute pertains to a declaratory judgment action to remove a cloud on the title

of real property located in Kenedy County, Texas. Specifically, the underlying suit involved

two separate nonparticipating royalty interests (“NPRIs”) affecting approximately 259 acres

in the F.E. Crocker Survey number 11.

        On November 5, 1959, Ida and Arthur Vern Crocker conveyed a 1/96th NPRI to

each of their six children, which was subsequently recorded. Later, Ida and Vern devised

another undivided 1/96th NPRI to Arthur Van Crocker, one of their six children, pursuant

to a joint will.1

        When Ida died, her estate was administered by the Kleberg County Court, which

entered an order on July 8, 1992, approving of an agreement between the Crocker

grandchildren and Frankie Pattillo, the independent executrix of Ida’s estate.                   The

agreement set forth, among other things, the following:



        1
        Arthur Van Crocker is the father of Alan Vern Crocker, Ray Dale Crocker, Travis Vance Crocker,
Sandra Crocker Mosby, and George Kim Crocker, the appellants in this m atter.

                                                  2
        Plaintiffs and Defendant have further agreed and IT IS THEREFORE
        FURTHER ORDERED, ADJUDGED, AND DECREED, that the Defendant,
        the Estate of Ida Leah Crocker, Deceased, through its Independent Executrix
        is entitled to all right, title and interest in and to the real property located in
        Kenedy County, Texas more particularly described in Exhibits “B”, “C”, “D”,
        and “E” attached hereto and incorporated herein by reference just as if the
        same were set forth fully and verbatim, and the Plaintiffs [the Crocker
        grandchildren] are hereby divested of all right title and interest in and to the
        same.

(Emphasis added.) The Kleberg County Court order was filed in the Kenedy County deed

records on March 8, 1993.

        Thereafter, Bass acquired interests in Ida’s property from three of Ida’s

children—Grace, Loretta, and Frankie. These interests included the surface estate, three-

fourths of the mineral estate, and each of the 1/96th NPRIs owned by Grace, Loretta, and

Frankie.

        On January 9, 2007, the Crocker grandchildren filed a petition in the Kenedy County

District Court against Lipan Partners, LP by its general partner, Sierra Resources, LLC,

Exxon, and Bass, seeking a declaratory judgment to remove a cloud on the title of the

property and to obtain an accounting for the production of mineral revenues.2 Specifically,

the Crocker grandchildren took issue with two of the 1/96th NPRIs obtained by Bass.3

        On March 11, 2008, Bass filed a plea to the jurisdiction and motion to dismiss for

lack of jurisdiction. In this filing, Bass argued that the Kenedy County District Court lacked

subject-matter jurisdiction because the declaratory judgment filed by the Crocker



        2
          Lipan Partners, LP and Sierra Resources, LLC were non-suited from the underlying m atter and are
not parties to this appeal.

        3
         At the tim e of the underlying suit, Exxon was producing oil and gas on the property. In their lawsuit,
the Crocker grandchildren sought to determ ine the “proceeds derived from the two 1/96th interests . . . be
accounted for and be paid to the Plaintiffs [the Crocker grandchildren].”

                                                       3
grandchildren was an impermissible collateral attack on the Kleberg County Court’s July

8, 1992 order. Exxon, adopting by reference the arguments made by Bass in its plea to

the jurisdiction and motion to dismiss, filed its own plea to the jurisdiction and motion to

dismiss for lack of jurisdiction on May 22, 2008.

       On May 27, 2008, after a hearing, the Kenedy County District Court granted Bass’s

and Exxon’s pleas to the jurisdiction and motions to dismiss for lack of jurisdiction.

Subsequently, on July 3, 2008, the Crocker grandchildren filed a motion for new trial and

a motion for reconsideration, which the Kenedy County District Court denied on July 28,

2008. This appeal followed.

                  II. BASS’S AND EXXON ’S PLEAS TO THE JURISDICTION AND
                       MOTIONS TO DISMISS FOR LACK OF JURISDICTION

       In their first issue, the Crocker grandchildren argue that the trial court erred in

granting Bass’s and Exxon’s pleas to the jurisdiction and motions to dismiss for lack of

jurisdiction because district courts have general jurisdiction in actions seeking to quiet title

or other actions involving title to real property. The Crocker grandchildren further argue

that, contrary to Bass’s and Exxon’s assertions, county courts “are denied jurisdiction over

suit[s] for the recovery of land.”

1. Standard of Review

       A plea to the jurisdiction challenges the trial court's authority to determine the

subject matter of the action.        Tex. Dep't of Transp. v. Jones, 8 S.W.3d 636, 638

(Tex.1999). Whether a trial court has subject-matter jurisdiction and whether a pleader has

alleged facts that affirmatively demonstrate the trial court's subject-matter jurisdiction are

questions of law that we review de novo. Tex. Dep't of Parks & Wildlife v. Miranda, 133



                                               4
S.W.3d 217, 226 (Tex. 2004); Tex. Natural Res. Conservation Comm'n v. IT-Davy, 74
S.W.3d 849, 855 (Tex. 2002). The plaintiff has the burden to plead facts affirmatively

showing that the trial court has jurisdiction. Tex. Ass'n of Bus. v. Tex. Air Control Bd., 852
S.W.2d 440, 446 (Tex. 1993); Univ. of N. Tex. v. Harvey, 124 S.W.3d 216, 220 (Tex.

App.–Fort Worth 2003, pet. denied). We construe the pleadings liberally in favor of the

pleader, look to the pleader's intent, and accept as true the factual allegations in the

pleadings. See Miranda, 133 S.W.3d at 226, 228; City of Fort Worth v. Crockett, 142
S.W.3d 550, 552 (Tex. App.–Fort Worth 2004, pet. denied).

       If a plea to the jurisdiction challenges the existence of jurisdictional facts, we

consider relevant evidence submitted by the parties when necessary to resolve the

jurisdictional issues raised, as the trial court is required to do. See Bland Indep. Sch. Dist.

v. Blue, 34 S.W.3d 547, 555 (Tex. 2000) (confining the evidentiary review to evidence that

is relevant to the jurisdictional issue). We take as true all evidence favorable to the

non-movant and indulge every reasonable inference and resolve any doubts in the

non-movant's favor. Miranda, 133 S.W.3d at 228. If the evidence creates a fact question

regarding the jurisdictional issue, then the trial court cannot grant the plea to the

jurisdiction, and the fact question will be resolved by the fact finder. Id. at 227-28; Bland,
34 S.W.3d at 555. If the relevant evidence is undisputed or fails to raise a fact question

on the jurisdictional issue, however, the trial court rules on the plea to the jurisdiction as

a matter of law. Miranda, 133 S.W.3d at 227-28; Bland, 34 S.W.3d at 555.

2. Subject Matter Jurisdiction

       Section 4 of the Texas Probate Code provides that “[t]he county court shall have the




                                              5
general jurisdiction of a probate court.”4 TEX . PROB. CODE ANN . § 4 (Vernon 2003). The

county court “shall probate wills, grants letters testamentary and of administration, settle

accounts of personal representatives, and transact all business appertaining to estates

subject to administration, including the settlement, partition, and distribution of such

estates.” Id. Section 5 of the probate code states that “[a]ll courts exercising original

probate jurisdiction shall have the power to hear all matters incident to the estate.” Id. §

5(f) (Vernon Supp. 2008). Moreover, section 5A(a) of the probate code provides that

matters appertaining and incident to an estate include “all actions for trial of title to land

incident to an estate . . . [and] all actions for trial of the right of property incident to an

estate . . . and generally all matters relating to the settlement, partition, and distribution of

estates of deceased persons.” Id. § 5A(a) (Vernon Supp. 2008).

         Conversely, district courts are courts of general jurisdiction. See Dubai Petroleum

Co. v. Kazi, 12 S.W.3d 71, 75 (Tex. 2000). The Texas Constitution states that the

jurisdiction of a district court “consists of exclusive, appellate, and original jurisdiction of all

actions, proceedings, and remedies, except in cases where exclusive, appellate, or original


         4
           Section 5(c) of the probate code further clarifies the general jurisdiction of the statutory county court
sitting in probate:

         In those counties in which there is no statutory probate court, but in which there is a county
         court at law or other statutory court exercising the jurisdiction of a probate court, all
         applications, petitions, and motions regarding probate and administrations shall be filed and
         heard in those courts and the constitutional county court, unless otherwise provided by law.
         The judge of a county court m ay hear any of those m atters regarding probate or
         adm inistration sitting for the judge of any other county court. In contested probate m atters,
         the judge of the constitutional county court m ay on the judge’s own m otion, and shall on the
         m otion of a party to the proceeding, transfer the proceeding to the county court at law or a
         statutory court exercising the jurisdiction of a probate court other than a statutory probate
         court. The court to which the proceeding is transferred m ay hear the proceeding as if
         originally filed in the court.

T EX . P R O B . C OD E A N N . § 5(c) (Vernon Supp. 2008) (em phasis added).



                                                         6
jurisdiction may be conferred by this Constitution or other law on some other court, tribunal,

or administrative body.” TEX . CONST . art. V, § 8. The Texas Government code provides

that district courts have “the jurisdiction provided by Article V, Section 8, of the Texas

Constitution” and “may hear and determine any cause that is cognizable by courts of law

or equity and may grant relief that could be granted by either courts of law or equity.” TEX .

GOV ’T CODE ANN . §§ 24.007, 24.008 (Vernon 2004). In Dubai, the supreme court noted

that courts of general jurisdiction are presumed to have subject-matter jurisdiction “unless

a showing can be made to the contrary.” 12 S.W.3d at 75 (quoting 12 CHARLES ALAN

W RIGHT & ARTHUR R. MILLER , FEDERAL PRACTICE                 AND   PROCEDURE § 3522 (1984)).

Furthermore, “district courts generally have exclusive jurisdiction to determine title to real

property.” Musquiz v. Marroquin, 124 S.W.3d 906, 910 (Tex. App.–Corpus Christi 2004,

pet. denied) (citing TEX . CONST . art. V, § 8; TEX . GOV’T CODE ANN . § 26.043 (Vernon 2004);

Falcon v. Ensignia, 976 S.W.2d 336, 338 (Tex. App.–Corpus Christi 1998, no pet.)).

       In their original petition, the Crocker grandchildren requested that the Kenedy

County District Court “make a determination that the Order dated July 8, 1992 did not

divest Plaintiffs’ or their predecessors in interest (Plaintiffs have acquired the interest of any

unnamed children of Arthur Van Crocker) of any interest they own in the property which is

the subject of this land . . . .” Further, the Crocker grandchildren advance on appeal that

the Kleberg County Court lacked jurisdiction to hear the matter “under section 26.0428 of

the government code.”5


       5
         Section 26.0428 of the governm ent code does not exist. However, it appears that the Crocker
grandchildren intended to cite to section 26.043 of the governm ent code, which provides the following:

       A county court does not have jurisdiction in:



                                                       7
        While district courts generally have jurisdiction over actions to quiet title or trespass

to try title, we hold that the Kleberg County Court has jurisdiction over this matter because

the two 1/96th NPRIs at issue in this case are “matters incident to the estate [of Ida

Crocker]” as described by sections 5(f) and 5A(a) of the probate code. See TEX . PROB.

CODE ANN . §§ 5(f), 5A(a). Our holding is supported by the stipulation of the parties at the

May 27, 2008 hearing. At that hearing, counsel for the Crocker grandchildren stipulated

that the two 1/96th NPRIs involved in this matter were derived from the 259 acres of the

F.E. Crocker Survey number 11 that were referenced by exhibit “B” of the July 8, 1992

order entered by the Kleberg County Court.6                         See Mendoza v. Fid. & Guar. Ins.


                   (1) a suit to recover dam ages for slander or defam ation of character;

                   (2) a suit for the enforcem ent of a lien on land;

                   (3) a suit in [sic] behalf of the state for escheat;

                   (4) a suit for divorce;

                   (5) a suit for the forfeiture of a corporate charter;

                   (6) a suit for the trial of the right to property valued at $500 or m ore and levied on
                   under a writ of execution, sequestration, or attachm ent;

                   (7) an em inent dom ain case; or

                   (8) a suit for the recovery of land.

T EX . G O V ’T C OD E A N N . § 26.043 (Vernon 2004) (em phasis added).

        6
            The following colloquy transpired with respect to the stipulations m ade:

        [Bass’s Counsel]:                     Before I begin what I hope will be a short presentation, I will
                                              state for the record that Mr. Anderson [counsel for the
                                              Crocker grandchildren] and I have agreed to two
                                              stipulations, the first being that Exhibit A to the m otion
                                              before you is a true and correct copy of that prior order in
                                              Cause No. 4290 in the County Court of Kleberg County,
                                              Texas. The second is that the property at issue in this
                                              case or the interest in the lands in this case described as
                                              259 acres in the F.E. Crocker Survey of Kenedy County are
                                              lands included within the lands described on Exhibit B to
                                              that order. Did I correctly state our stipulations?

                                                          8
Underwriters, Inc., 606 S.W.2d 692, 694 (Tex. 1980) (“A judicial admission is conclusive

upon the party making it, and it relieves the opposing party’s burden of proving the

admitted fact, and bars the admitting party from disputing it.”); see also De La Pena v.

Elzinga, 980 S.W.2d 920, 922 (Tex. App.–Corpus Christi 1998, no pet.) (same). By

stipulating that the two 1/96th NPRIs were part of exhibit “B,” the Crocker grandchildren

have admitted that the two NPRIs were “appertaining” or “incident to” Ida’s estate.7 See

TEX . PROB. CODE ANN . §§ 4, 5(f), 5(A)(a). Therefore, original jurisdiction resided in the

Kleberg County Court, where the probate proceeding took place. See TEX . PROB. CODE

ANN . §§ 4, 5(f), 5(A)(a).

        In any event, the Crocker grandchildren assert that their lawsuit was to quiet title and

that only district courts have jurisdiction to hear such cases. In support of this contention,

the Crocker grandchildren rely heavily on this Court’s holding in Musquiz. See 124 S.W.3d

at 910. However, we find the Musquiz case to be distinguishable from the present matter.

        In Musquiz, appellee, Frank Marroquin, filed suit against appellants, Juanita

Musquiz, Juan Musquiz III, and Sylvia Becerra, for breach of fiduciary duty and trespass

to try title involving several actions taken by Juanita as the deceased’s attorney-in-fact. Id.

at 908-09. Marroquin’s lawsuit was brought while the deceased’s will was still being



        [Counsel for the
        Crocker grandchildren]:          That’s correct, Your Honor.

        THE COURT:                       All right.

        7
          At the May 27, 2008 hearing and on appeal, the Crocker grandchildren argue that the July 8, 1992
order did not involve the two 1/96th NPRIs at issue in this appeal; rather, the order pertained to interests
owned by Em m ert Crocker, a child of Ida and Vern. W e do not find this contention persuasive because the
Crocker grandchildren point to no evidence in the record in support thereof. Furtherm ore, the Crocker
grandchildren’s contention is underm ined by the stipulation that the two 1/96th NPRIs were associated with
the 259 acres of the F.E. Crocker Survey num ber 11— part of Ida’s estate.

                                                      9
probated. Id. at 909. Appellants argued that the district court did not have subject-matter

jurisdiction over Marroquin’s suit for breach of fiduciary duty and trespass to try title

because the statutory county court had exclusive jurisdiction over “any and all claims

pertaining to or incident to the Estate . . . because the probate case was filed first.” Id. We

concluded that “the statutory county court did not have dominant jurisdiction over the

dispute because no petition had been filed raising the issue involving these parties.” Id.

at 911.

       Unlike the present case, the Musquiz case did not involve an attempt to alter or

clarify a previous judgment.      In fact, the thrust of the Musquiz case involved an

interpretation of the scope of Juanita’s durable power of attorney and Juanita’s liability for

the actions she took as the attorney-in-fact. Id. at 911-12. Moreover, it is noteworthy that

in Musquiz, appellee’s lawsuit ran concurrently with the probate of the deceased’s will;

therefore, the issue concerned whether the district court had dominant jurisdiction over the

probate court when the proceedings were concurrent. Id. at 909, 911. A similar issue is

not present here; thus, the Musquiz case is not on all fours with the present case.

       We conclude that the Crocker grandchildren have not met their burden of presenting

evidence creating a fact issue on the jurisdictional issues. See Tex. Ass'n of Bus., 852
S.W.2d at 446; Harvey, 124 S.W.3d at 220; see also Miranda, 133 S.W.3d at 227-28;

Bland, 34 S.W.3d at 555. Furthermore, because the Crocker grandchildren stipulated that

the two NPRIs were part of the 259 acres that were included in Ida’s estate and because

various sections of the probate court grant original jurisdiction to the Kleberg County Court,

we find that the Kenedy County District Court was precluded from exercising jurisdiction

over this matter. See TEX . PROB. CODE ANN . §§ 4, 5(f), 5A(a); see also Dubai, 12 S.W.3d
10
at 75 (holding that district courts, as courts of general jurisdiction, are presumed to have

subject matter jurisdiction “unless a showing can be made to the contrary”).

       Because we have concluded that the Kleberg County Court has original jurisdiction

over this matter since the NPRIs are “appertaining” or “incident to” Ida’s estate and the

Kenedy County District Court was precluded from exercising jurisdiction over this matter,

we hold that the Kenedy County District Court did not err in granting Bass’s and Exxon’s

pleas to the jurisdiction and motions to dismiss for lack of jurisdiction. We overrule the

Crocker grandchildren’s first issue.

               III. THE CROCKER GRANDCHILDREN ’S MOTION FOR NEW TRIAL

       By their second issue, the Crocker grandchildren allege that the trial court erred in

failing to grant their motion for new trial and motion for reconsideration. However, their

appellate brief contains no argument in support of this point of error. Rule 38.1(h) of the

Texas Rules of Appellate Procedure provides that an appellant’s brief “must contain a clear

and concise argument for the contentions made, with appropriate citations to authorities

and to the record.” TEX . R. APP. P. 38.1(h). Failure to cite authority or provide substantive

analysis waives an issue on appeal. Med. Specialist Group, P.A. v. Radiology Assocs.,

L.L.P., 171 S.W.3d 727, 732 (Tex. App.–Corpus Christi 2005, pet. denied) (citing Fed. Sign

v. Tex. S. Univ., 951 S.W.2d 401, 410 (Tex. 1997); Tex. Dep’t of Pub. Safety v. Struve, 79
S.W.3d 796, 801 n.6 (Tex. App.–Corpus Christi 2002, pet. denied)). Because the Crocker

grandchildren offer no legal analysis and fail to cite any authority supporting this issue, we

hold that error, if any, is waived. See id. (citing McIntrye v. Wilson, 50 S.W.3d 674, 682

(Tex. App.–Dallas 2001, pet. denied)); see also Sunnyside Feedyard, L.C. v. Metro. Life

Ins. Co., 106 S.W.3d 169, 173 (Tex. App.–Amarillo 2003, no pet.) (recognizing appellant’s

                                             11
failure to brief an issue results in waiver on appeal). Accordingly, we overrule the Crocker

grandchildren’s second issue.

                                     IV. CONCLUSION

       Having overruled both of the Crocker grandchildren’s issues on appeal, we affirm

the judgment of the Kenedy County District Court.




                                                 DORI CONTRERAS GARZA,
                                                 Justice

Memorandum Opinion delivered and
filed this the 12th day of March, 2009.




                                            12